internal_revenue_service number info release date cc psi 1-genin-159557-02 nov x dear uilc we are responding to correspondence submitted on your behalf by j requesting relief in order to establish s_corporation status for x effective date our office has intervened on your behalf and requested that the internal_revenue_service update your account to reflect s_corporation status as of the requested effective date within the next days you should receive a letter from the ogden service_center confirming this update please feel free to contact our office if you fail to receive an acceptance letter or if you encounter any related problems incidentally since your corporation’s principal business office is located in texas your corporate tax returns should be filed at the irs ogden service_center ogden ut please keep this letter with your tax records and feel free to provide a copy of it to your authorized representative we hope that the above information proves helpful sincerely yours s dianna k miosi dianna k miosi chief branch associate chief_counsel passthroughs and special industries
